Title: From James Madison to Charles D. Coxe, 7 November 1820
From: Madison, James
To: Coxe, Charles D.


                
                    Sir
                    Montpellier Novr. 7. 1820
                

                I recd. yesterday only your letter of Ocr. 20. postmarked Philada. Nov. 4. It would give me pleasure to render you any service in which I might be justified by my recollections. But the attention required by other objects during my official period, with the subsequent lapse of time, will well account for my not being now able to throw any light on the circumstances to which you refer. Nor with respect to the conversation mentioned do I retain any definite impression of the ideas meant to be expressed in it. If you remember rightly the tenor of my note, on your consular accounts, filed I presume in the proper Dept. it will be a proof that at the date of the charges objected to, you were deemed an officer in the Marine corps. I will drop a few lines to the President as you request. But they can add nothing as you will perceive, to his means of appreciating your case. Of his disposition to do justice in it no doubt can be entertained.
                I thank you as does Mrs. M. for the good wishes you have expressed. Be pleased to accept a return of ours.
                
                    James Madison
                
            